

116 HR 383 IH: Continuing Coverage for Preexisting Conditions Act of 2019
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 383IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2019Mr. Joyce of Ohio (for himself, Mr. Turner, Mr. Katko, Mr. Gonzalez of Ohio, and Ms. Herrera Beutler) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Patient Protection and Affordable Care Act to ensure that preexisting condition exclusions with respect to enrollment in health insurance coverage and group health plans continue to be prohibited. 
1.Short titleThis Act may be cited as the Continuing Coverage for Preexisting Conditions Act of 2019. 2.Ensuring the prohibition of preexisting condition exclusions with respect to enrollment in health insurance coverage and group health plansPart I of subtitle F of title I of the Patient Protection and Affordable Care Act is amended by adding at the end the following section:

1503.SeverabilityIf subsection (a) of section 5000A of the Internal Revenue Code of 1986, as added by section 1501(b), is to any extent illegal, unconstitutional, otherwise invalid, or incapable of being enforced, the validity and enforceability of sections 2701 through 2705 of the Public Health Service Act (42 U.S.C. 300gg through 300gg–4), as added by section 1201, shall not be affected.. 